Citation Nr: 0806310	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-34 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
bronchospastic disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The veteran had active service from February 1972 to January 
1985 and from May 1986 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which granted the veteran's 
claim of service connection for bronchospastic disease, 
assigning a 10 percent rating effective October 19, 2001 (the 
date that VA received the veteran's claim).  The veteran 
disagreed with this decision in November 2002.  He perfected 
a timely appeal on this claim in October 2003 and requested 
an RO hearing which was held in June 2004.

In an August 2004 rating decision, the RO assigned a higher 
initial rating of 30 percent to the veteran's service-
connected bronchospastic disease effective October 19, 2001.  
Because the initial rating assigned to the veteran's service-
connected bronchospastic disease is not the maximum rating 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

In May 2006, the veteran notified VA that he had moved to the 
jurisdiction of the RO in Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

Initially, the Board observes that the rating criteria for 
evaluating bronchospastic disease (or bronchial asthma) 
appear to be inconsistent with respect to whether VA will 
consider pre-bronchodilator or post-bronchodilator results of 
pulmonary function tests (PFTs).  For example, for chronic 
bronchitis (Diagnostic Code (DC) 6600), pulmonary emphysema 
(DC 6603), and for chronic obstructive pulmonary disease 
(DC 6604), only post-bronchodilator results of PFTs will be 
considered.  See 38 C.F.R. § 4.96(d) (2007).  The rating 
criteria for evaluating bronchial asthma found in 38 C.F.R. 
§ 4.97, DC 6602 are remarkably similar to the criteria found 
in 38 C.F.R. § 4.96 but do not indicate whether pre- or post-
bronchodilator results of PFTs should be considered.  See 
38 C.F.R. § 4.97, DC 6602 (2007).  

The Board also notes that, although DC 6602 does not indicate 
whether pre- or post-bronchodilator results of PFTs should be 
considered in evaluating bronchial asthma, VA concluded that 
post-bronchodilator results should be used in most instances 
when it most recently proposed to amend the rating criteria 
for evaluating respiratory system disabilities in 2002.  See 
67 Fed. Reg. 54394, 53495 (Aug. 22, 2002).  In that proposed 
rulemaking, VA stated, "[P]ost-bronchodilator studies are 
required when PFT's are done for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when an examiner 
determines that the post-bronchodilator studies should not be 
done and states why . . . .  [W]hen evaluating based on 
PFT's, the post-bronchodilator results (rather than pre-
bronchodilator results) will be used in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values will be used."  Id., at 53495.

A review of the claims file shows that private outpatient 
PFTs in January 2000 were within normal limits.  Repeat 
private PFTs in October 2001 showed an FVC that was 
104 percent of predicted, an FEV-1 of 86 percent of 
predicted, and an FEV-1/FVC ratio of 82 percent.  It is not 
clear whether these PFTs are pre- or post-bronchodilator.  
PFTs in August 2002 showed an FVC that was 100 percent of 
predicted, an FEV-1 of 95 percent of predicted (which was 
interpreted as normal), and an FEV-1/FVC ratio of 78 percent.  
The private examiner interpreted these results as showing 
minimal possibly insignificant bronchodilator change and a 
mild air flow obstruction that could represent bronchospastic 
disease.  PFTs in June 2006 showed that, pre-bronchodilator, 
the FVC was 48 percent of predicted, the FEV-1 was 35 percent 
of predicted, and the FEV-1/FVC ratio was diminished at 
58 percent.  Following bronchodilator, the FVC was 78 percent 
of predicted and the FEV-1 was 73 percent of predicted.  The 
private examiner noted that there were irregularities in the 
pre-bronchodilator therapy results for FEV-1 and that the 
post-bronchodilator therapy results "are to standards" and 
showed significant interval improvement.  The impression was 
probable severe obstructive lung disease characteristic of 
asthma and significant interval improvement following 
medication therapy.  The VA examiner stated in July 2006 that 
the veteran's June 2006 PFTs were markedly changed from his 
test results in 2002 with probable severe obstructive lung 
disease characteristic of asthma.  The assessment was severe 
asthma with significant improvement in PFTs post-
bronchodilators.

Given the foregoing, the Board concludes that, on remand, the 
veteran should be scheduled for an updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for bronchospastic disease 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Thereafter, schedule the veteran for 
VA examination(s) for the purpose of 
ascertaining the current nature and 
severity of his service-connected 
bronchospastic disease.  The claims folder 
must be made available to the examiner(s) 
for review.

Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether the veteran's 
service-connected bronchospastic disease 
is manifested by a forced expiratory 
volume in one second (FEV-1) less than 
40 percent of predicted, or a ratio of 
FEV-1 to forced vital capacity (FVC) (FEV-
1/FVC) less than 40 percent, or more than 
one attack per week with episodes of 
respiratory failure or requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  The veteran's pre- and post-
bronchodilator results must be provided.  
The examiner(s) should be asked to 
determine whether any other lung 
disability is present and, if so, to 
provide a diagnosis.  If possible without 
resorting to speculation, the examiner(s) 
also should be asked to determine what, if 
anything, accounts for the veteran's 
severe lung disability in light of past 
PFT results.

3.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
an initial rating greater than 60 percent 
for bronchospastic disease.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



